DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2007/0214055 “Temko”, in view of US Pat Pub 2016/0096717 “Keating”.

As per Claims 1, 39, and 40, Temko discloses a method, system, and non-transitory computer readable medium for modifying operation of a beverage control device comprising:
receiving, from each of a plurality of beverage control devices, beverage pour data (Temko: [0113] When the sales person makes one or more pours associated with the drink, she first picks up a container. In some embodiments, when she tilts the container to pour, the pour monitoring device (PMD) provides information, via an LCH, to the data manager. The information includes the sales person ID, the container ID and the length of time of the pour).

Temko fails to disclose a method, system, and non-transitory computer readable medium for modifying operation of a beverage control device comprising:
determining, based on the beverage pour data from the plurality of beverage control devices, an instruction for a particular beverage control device; and 
transmitting the instruction to the particular beverage control device, wherein the instruction modifies the operation of the particular beverage control device.  

Keating teaches a method, system, and non-transitory computer readable medium for modifying operation of a beverage control device comprising:
determining, based on the beverage pour data from the plurality of beverage control devices, an instruction for a particular beverage control device (Keating: [0047], server interface sends a dispensing command message via the second radio transceiver to the respective pour spout. That dispensing command message contains the spout identifier which was previously received by the server interface from the associated pour spout. The spout identifier indicates which pour spout at the serving station is to be activated and thus which pour spout is to receive and respond to this pour command message); and 
transmitting the instruction to the particular beverage control device, wherein the instruction modifies the operation of the particular beverage control device (Keating: [0047], server interface sends a dispensing command message via the second radio transceiver to the respective pour spout. That dispensing command message contains the spout identifier which was previously received by the server interface from the associated pour spout. The spout identifier indicates which pour spout at the serving station is to be activated and thus which pour spout is to receive and respond to this pour command message).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Temko to include transmitting instructions to the beverage control device as taught by Keating, with the beverage control device as taught by Temko with the motivation of limiting variation of drink pours to increase the consistency of drink pours, and limit user error or abuse to provide a mechanism to ensure that each drink dispenses from a bottle is rung up and of similar quality (Keating: [0006]).

As per Claim 2, Temko discloses a method, wherein the instruction is determined based on data obtained from a Point-of-Sale (POS) system (Temko: [0082] and [0109]).  

As per Claim 3, Temko discloses a method, wherein the beverage pour data comprises the number of pours by beverage, pours by bar, pours by time, pours by location, or pours by volume (Temko: [0071]-[0076]).  

As per Claim 4, Temko discloses a method, wherein receiving beverage pour data comprises receiving beverage pour data associated with an employee (Temko: [0072]-[0074]).  

As per Claim 5, Temko discloses a method, wherein the association with the employee comprises an employee identifier (Temko: [0072]-[0074]).  

As per Claim 6, discloses a method, wherein receiving beverage pour data comprises receiving beverage pour data associated with a customer (Temko: [0197]).  

As per Claim 7, discloses a method, wherein the association with the customer comprises a customer ID (Temko: [0197]).  

As per Claim 8, Temko discloses a method, wherein receiving beverage pour data comprises receiving beverage pour data associated with secondary beverage information (Temko: [0085]]).  

As per Claim 9, Temko discloses a method, wherein the secondary beverage information comprises bottle location information, wherein the bottle location information is based on information from one or more additional sensors (Temko: [0085]]).  

As per Claim 10, Temko fails to disclose a method, wherein the operation of the particular beverage control device comprises enabling liquid flow, preventing liquid flow, controlling quantity of liquid flow, or controlling flow rate.

Keating teaches a method, wherein the operation of the particular beverage control device comprises enabling liquid flow, preventing liquid flow, controlling quantity of liquid flow, or controlling flow rate (Keating: [0047]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Temko to include transmitting instructions to the beverage control device as taught by Keating, with the beverage control device as taught by Temko with the motivation of limiting variation of drink pours to increase the consistency of drink pours, and limit user error or abuse to provide a mechanism to ensure that each drink dispenses from a bottle is rung up and of similar quality (Keating: [0006]).

As per Claim 11, Temko fails to disclose a method, wherein the instruction is based on a plurality of bottles required for a customer order, wherein the particular beverage control device is associated with one of the plurality of bottles for the customer order.

Keating teaches a method, wherein the instruction is based on a plurality of bottles required for a customer order, wherein the particular beverage control device is associated with one of the plurality of bottles for the customer order (Keating: [0054]-[0057]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Temko to include transmitting instructions to the beverage control device as taught by Keating, with the beverage control device as taught by Temko with the motivation of limiting variation of drink pours to increase the consistency of drink pours, and limit user error or abuse to provide a mechanism to ensure that each drink dispenses from a bottle is rung up and of similar quality (Keating: [0006]).

As per Claim 12, Temko discloses a method, further comprising: 
generating a second instruction to update an inventory (Temko: [0067]); and 
transmitting the second instruction to update the inventory (Temko: [0067]).  

As per Claim 13, Temko discloses a method, further comprising: 
generating a second instruction to modify the operation of a secondary device (Temko: [0182]); and 
transmitting the second instruction to the secondary device (Temko: [0182]).  

As per Claim 14, Temko discloses a method, wherein the secondary device is a wearable electronic device associated with an employee (Temko: [0176]-[0180]).  

As per Claim 15, Temko discloses a method, wherein the operation of the secondary device comprises granting employee authorization (Temko: [0182]).  

As per Claim 16, Temko discloses a method, wherein the secondary device is a customer-facing electronic device associated with a customer (Temko: [0197]).  

As per Claim 17, Temko discloses a method, wherein the operation of the secondary device comprises granting customer authorization (Temko: [0197]).  

As per Claim 18, Temko discloses a method, wherein the operation of the secondary device comprises granting access to a location (Temko: [0182]).  

As per Claim 19, discloses a method, wherein determining the instruction is further based on establishment-level data analysis (Temko: [0067]).  

As per Claim 20, Temko discloses a method, wherein establishment-level data analysis comprises analysis of pours, pricing, overpours, time of pours, type of beverage, employee information, customer information, point-of-sale information, or other sensor information (Temko: [0080]).  

As per Claim 21, Temko discloses a method, wherein determining the instruction is further based on entity-level data analysis (Temko: [0067]).  

As per Claim 22, Temko discloses a method, wherein entity-level data analysis comprises analysis of establishment-level data from a plurality of establishments associated with the entity and additional data external to the plurality of establishments (Temko: [0067]).  

As per Claim 23, Temko discloses a method, wherein determining the instruction is further based on industry-level data analysis (Temko: [0067]).  

As per Claim 24, Temko discloses a method, wherein industry-level data analysis comprises analysis of entity-level data from a plurality of entities associated with the industry and additional data external to the plurality of entities (Temko: [0067]).  

As per Claim 25, Temko discloses a method, wherein determining the instruction is further based on predictive analysis (Temko: [0067]).  

As per Claim 26, Temko discloses a method, wherein the predictive analysis comprises beverage recommendations (Temko: [0067]).  

As per Claim 27, Temko discloses a method, wherein the predictive analysis comprises modifications to a plurality of beverage types or quantities of beverage pours (Temko: [0067]).  

As per Claim 28, Temko discloses a method, wherein the predictive analysis is based on social media data (Temko: [0067]).  

As per Claim 29, Temko discloses a method, further comprising calculating a forecasted trend using a Naive Bayes classification (Temko: [0067]).  

As per Claim 30, Temko discloses a method, further comprising calculating a forecasted trend using time series forecasting (Temko: [0067]).  

As per Claim 31, Temko discloses a method, wherein the instruction comprises a predictive maintenance instruction for the particular beverage control device (Temko: [0159]).  

As per Claim 32, Temko fails to disclose a method, wherein the instruction comprises information to provide to an employee associated with the device.

Keating teaches a method, wherein the instruction comprises information to provide to an employee associated with the device (Keating: [0053]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Temko to include transmitting instructions to the beverage control device as taught by Keating, with the beverage control device as taught by Temko with the motivation of limiting variation of drink pours to increase the consistency of drink pours, and limit user error or abuse to provide a mechanism to ensure that each drink dispenses from a bottle is rung up and of similar quality (Keating: [0006]).

As per Claim 33, Temko discloses a method, wherein determining the instruction comprises analyzing data using K-means cluster analysis (Temko: [0067]).  

As per Claim 34, Temko discloses a method, wherein determining an instruction comprises analyzing data using linear regression (Temko: [0067]).  

As per Claim 35, Temko discloses a method, further comprising: 
receiving, from a POS system, an order associated with a customer, wherein the order comprises a requested set of items (Temko: [0185]-[0193]); 
determining that the particular beverage control device is associated with a particular item of the requested set of items (Temko: [0185]-[0193]); 
comparing, from beverage pour data of the particular beverage control device, a poured volume of liquid and a predetermined volume of the liquid for the particular item (Temko: [0185]-[0193]); 
determining, from the comparison, if a mis-pour was made (Temko: [0185]-[0193]); and 
in response to determining that a mis-pour was made: 
transmitting an alert(Temko: [0185]-[0193]); and .
storing a record of the mis-pour (Temko: [0185]-[0193]).  

As per Claim 36, Temko discloses a method, further comprising: 
receiving, from a POS system, a dollar amount charged to a customer (Temko: [0185]-[0193]); 
calculating a dollar amount associated with beverage pour data of the particular beverage control device (Temko: [0185]-[0193]); 
comparing the dollar amount charged to the customer and the dollar amount associated with the beverage pour data; determining, from the comparison, if a mis-pour was made (Temko: [0185]-[0193]); and 
in response to determining that a mis-pour was made: 
transmitting an alert (Temko: [0185]-[0193]); and 
storing a record of the mis-pour (Temko: [0185]-[0193]).  

As per Claim 37, Temko discloses a method, further comprising calculating a forecasted trend based on a result of a machine learning algorithm trained based on enterprise-level data or industry-level data (Temko: [0067]).  

As per Claim 38, Temko discloses a method, wherein the training comprises supervised machine learning based on a secondary data source (Temko: [0067]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687